            Case 6:21-cv-01265-AA       Document 1       Filed 08/25/21     Page 1 of 14


ERIOUS JOHNSON, JR., OSB #130574
HARMON JOHNSON LLC
E-mail: Ejohnson.HJLLC@gmail.com
University Station Executive Suites
698 12th St. SE, Suite 240, Rm. 4
Salem, OR 97301
Tel: (503) 991-8545
Fax: (503) 622-8545

Of Attorneys for Plaintiff

                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION

 BRETT GOODMAN,

                                          Plaintiff,    Civil Case No. 21CV01265
        vs.

 OREGON HEALTH AUTHORITY,                               COMPLAINT
 OREGON STATE HOSPITAL, and
 ROBERT PETERSON, in his individual and                (Civil Rights Claims under 42 U.S.C. § 1983)
 official capacity, JERRY D. FRAMPTON, in
 his individual and official capacity, JOSEPH                    DEMAND FOR A JURY TRIAL
 R. PICKERING, in his individual and official
 capacity, DALE O. JONES, JR., in his
 individual and official capacity, and
 MICHAEL J. SWEET, in his individual and
 official capacity,

                                       Defendants.



                                       I. INTRODUCTION

       1.       Pursuant to 42 U.S.C. § 1983, Plaintiff alleges the deprivation of his rights as

protected by state and federal constitutions. He seeks economic, noneconomic, and punitive

damages, and equitable remedies, including attorney fees and litigation expenses/costs, including

expert witness fees and expenses in an amount to be determined by a jury at trial.



 PAGE 1 – COMPLAINT
                                                                                              ..ii~
                                                                                              _ ,
                                                                                              H
                                                                                              =~~:,~:1::2,~~C         -
                                                                                                                      ,L'i:€
                                                                                                      S • L£M, OR 97301
                                                                                              E.IOHN SON . HJL LCO GMAIL .COM
                                                                                                   (503) 9 9 1-8545 (PH O NE)
                                                                                                    (!503) 1522-8545 (l"AX)
             Case 6:21-cv-01265-AA        Document 1     Filed 08/25/21      Page 2 of 14




                                II. JURISDICTION AND VENUE

        2.       This court has jurisdiction under 28 U.S.C. § 1331, 28 U.S.C. § 1343 and 28

U.S.C. § 1367 because Plaintiff asserts a cause of action arising under the Constitution, laws, or

treaties of the United States. The court has supplemental jurisdiction of Plaintiff’s state law

claims under 28 U.S.C. § 1367.

        3.       Venue is in the District of Oregon pursuant to 28 U.S.C. § 1391(b) because the

claims arose in this judicial district.

                                           III. PARTIES

        4.       At all materials times herein, Plaintiff BRETT GOODMAN (“Goodman”) is a

resident of Salem, Oregon.

        5.       At all materials times herein, Defendant OREGON HEALTH AUTHORITY

(“OHA”) is an Oregon agency that oversees Oregon’s health-related programs including

behavioral health, public health, Oregon State Hospital for individual’s requiring secure

residential psychiatric care, and the state’s Medicaid program called the Oregon Health Plan.

Defendant OHA’s main office is located at 500 Summer St. NE E-20, Salem, OR 97301.

Defendant OHA is an “employer,” pursuant to 42 U.S.C. § 2000e(b), and “person,” pursuant to

42 U.S.C. § 2000e(a).

        6.       At all materials times herein, Defendant OHA had the power, right and duty to

control the way Defendants listed herein carried out employment objectives and to see that all

orders, rules, instructions, and regulations promulgated for the OHA and Defendant OSH were

consistent with the laws of the State and the Constitution.

        7.       At all materials times herein, Defendant OREGON STATE HOSPITAL (“OSH”)

is a state-run psychiatric hospital that provides patient-centered, psychiatric treatment for adults



 PAGE 2 – COMPLAINT
                                                                                              AiJ~~ ,L7.:~
                                                                                              -            )
                                                                                              H=~~:! l~!1!'!!~N~c
                                                                                                                    -
                                                                                                      S A.1..£.M, OR 9 7301
                                                                                               E.IOHNSON. HJLLC O G MAIL.COM
                                                                                                   (503) 991-8545 ( PHONE)
                                                                                                   (5 03) 1522-8545 {FAX.)
            Case 6:21-cv-01265-AA          Document 1   Filed 08/25/21     Page 3 of 14




from throughout the state who need hospital-level care. Defendant OSH is located at 2600 Center

St. NE, Salem, OR 97301. Defendant OSH is an “employer,” pursuant to 42 U.S.C. § 2000e(b),

and “person,” pursuant to 42 U.S.C. § 2000e(a).

       8.       At all materials times herein, Defendant OSH had the power, right and duty to

control the way the Individual Defendants listed herein carried out employment objectives and to

see that all orders, rules, instructions, and regulations promulgated for Defendant OSH were

consistent with the laws of the State and the Constitution.

       9.       At all materials times herein, ROBERT PETERSON, was Defendants OHA and

OSH’s employee, Plaintiff’s Union Representative and a resident of Marion County, Oregon.

Defendant Peterson is sued here in his official and individual capacity.

       10.      At all materials times herein, JERRY D. FRAMPTON, was Defendant OSH’s

Director of Operations and a resident of Polk County, Oregon. Defendant Frampton is sued here

in his official and individual capacity.

       11.      At all materials times herein, JOSEPH R. PICKERING, was Defendant OSH’s

Director of Facilities and a resident of Linn County, Oregon. Defendant Pickering is sued here in

his official and individual capacity.

       12.      At all materials times herein, DALE O. JONES, JR, was Defendant OSH’s

Maintenance and Operations Supervisor, Plaintiff’s Direct Supervisor and a resident of Marion

County, Oregon. Defendant Jones is sued here in his official and individual capacity.

       13.      At all materials times herein, MICHAEL J. SWEET, was Defendant OSH’s

Maintenance and Operations Supervisor, Defendant Peterson’s Direct Supervisor and a resident

of Marion County, Oregon. Defendant Sweet is sued here in his official and individual capacity.

////



 PAGE 3 – COMPLAINT
                                                                                          AiJ~~ ,L7.:~
                                                                                          -             )
                                                                                          H=~~:! l~!1!'!!~N~c
                                                                                                                 -
                                                                                                  S A.1..£.M, OR 9 7301
                                                                                           E.IOHNSON. HJLLC O G MAIL.COM
                                                                                               (503) 991-8545 ( PHONE)
                                                                                                (5 03) 1522-8545 {FAX.)
         Case 6:21-cv-01265-AA          Document 1       Filed 08/25/21     Page 4 of 14




                                            IV. FACTS

       14.     On or about February 1, 2016, Plaintiff was hired by Defendant OHA as a

Custodian in the Environmental Services Department for Defendant OSH.

       15.     Between January 2017 to July 2017, Plaintiff was offered by Defendant OSH to

work out of class as a laborer/student worker for the facilities department.

       16.     Between September 2017 to March 2018, Plaintiff was again offered to work out

of class for Defendant OSH as a laborer/student worker for the facilities department.

       17.     It was during these two working out of class periods when Plaintiff first worked

with Defendant Peterson, who was verbally abusive toward Plaintiff and would curse at and

belittle Plaintiff. Also, around this time is when Defendant Peterson started referring to Plaintiff

as “Fluffy”.

       18.     On or about October 6, 2019, Plaintiff was hired permanently by Defendant OSH

for a laborer/student worker position, classification 4116, in facilities department.

       19.     A Laborer/Student Worker assists journey level trade workers by doing a wide

variety of routine and semiskilled tasks requiring sustained physical effort and the use of power

equipment and tools specific to the assignment. Employees in this classification perform basic

maintenance and repair on small equipment, maintain work records as required, maintain tool

inventory, and use computers for inventory control. Computerized work order systems may be

used by employees in this classification. Regular contact in person or by telephone with other

employees in the work unit may be required to exchange information about work assignments

and get additional instructions. The employee may have regular contact with employees in other

units, vendors, and the public to exchange information related to doing the assigned work.

       20.     Sometime during January 2020 to February 2020, Plaintiff disclosed to Defendant



 PAGE 4 – COMPLAINT
                                                                                              AiJ~~ ,L7.:~
                                                                                              -            )
                                                                                              H=~~:! l~!1!'!!~N~c
                                                                                                                    -
                                                                                                      S A.1..£.M, OR 9 7301
                                                                                               E.IOHNSON. HJLLC O G MAIL.COM
                                                                                                   (503) 991-8545 ( PHONE)
                                                                                                   (5 03) 1522-8545 {FAX.)
         Case 6:21-cv-01265-AA            Document 1     Filed 08/25/21       Page 5 of 14




Peterson that Plaintiff was gay. Plaintiff and Defendant Peterson were talking about

relationships, and Plaintiff felt comfortable enough telling Defendant Peterson about his status as

a gay man since Defendant Peterson was Plaintiff’s Union Representative.

       21.     After Plaintiff disclosed this information, Defendant Peterson seemed shocked

and did not say much after that and got quiet. Shortly after that, Defendant Peterson started

physically assaulting Plaintiff. Defendant Peterson also began referring to Plaintiff as a “pussy”.

       22.     Defendant Peterson’s assault on Plaintiff consisted of:

                       a.   Slapping Plaintiff in the back of his head
                       b.   Punching Plaintiff in his stomach or in his arm
                       c.   Kicking Plaintiff
                       d.   Shoving Plaintiff
                       e.   Tackling Plaintiff to the ground
                       f.   Knocking hot coffee out of Plaintiff’s hand

       23.     These assaults would occur in the downstairs area of Defendant OSH’s facility's

building basement at random times when Plaintiff was by the badge readers or just passing

through. Defendant Peterson’s office was downstairs with the door usually open.

       24.     Plaintiff never provoked Defendant Peterson to assault him. The assaults were

random occurrences.

       25.     Plaintiff sometimes stood, stone-faced and said nothing; other times, Plaintiff

would exclaim, "really, man!"; and other times Plaintiff would just walk away quietly.

       26.     These random, unprovoked assaults by Defendant Peterson on Plaintiff were

witnessed by Jeffrey Ficker, Jaime Martinez, Scott Vancamp, and Roger Henninger.

       27.     Sometime during the Spring of 2020, Defendant Peterson had Painter, Steven

Keene, paint Plaintiff’s locker pink and sprinkled with glitter. Despite the remainder of the

lockers in the area being painted grey.




 PAGE 5 – COMPLAINT
                                                                                             AiJ~~ ,L7.:~
                                                                                                -           )
                                                                                             H=~~:! l~!1!'!!~N~c
                                                                                                                     -
                                                                                                       S A.1..£.M, OR 9 7301
                                                                                                E.IOHNSON. HJLLC O G MAIL.COM
                                                                                                    (503) 991-8545 ( PHONE)
                                                                                                    (5 03) 1522-8545 {FAX.)
          Case 6:21-cv-01265-AA        Document 1      Filed 08/25/21     Page 6 of 14




        28.     Also, around early Spring 2020, Defendant Peterson had a pink iPhone ordered

for, and assigned to, Plaintiff.




        29.     Plaintiff signed off on the mobile device agreement form, along with his manager

signing off on it.

        30.     Plaintiff later discovered that Defendant Peterson asked the Mobile Device

Coordinator, Emily Heberlein, to order Plaintiff a pink phone as his state issued device. Despite

the rest of the maintenance crew being issued black phones.

        31.     Plaintiff never reported these random, unprovoked assaults by Defendant

Peterson, or his locker being painted pink or him being issued a pink iPhone because Defendant

Peterson was Plaintiff’s Union Representative. So, Plaintiff figured that if Defendant Peterson



 PAGE 6 – COMPLAINT
                                                                                                    SAU:M, OR 97301
                                                                                             E.loHNSON.HJLLCe GMAIL.C0M
                                                                                                 (503) 991-8545 (~HONIE)
                                                                                                  (503) 1522-8545 (FAX)
         Case 6:21-cv-01265-AA          Document 1       Filed 08/25/21   Page 7 of 14




was doing these things, there was no way for Plaintiff to stop him. And because Defendant

Peterson appeared to be close friends with Defendant OSH Directors and Managers, who

observed and were aware of his behavior toward Plaintiff and did nothing.

       32.     Plaintiff’s reticence was reinforced by Defendant Peterson’s frequent threats,

telling Plaintiff, “if you ever screw me over, I will bury you.”

       33.     On or about February 5, 2020, Plaintiff was instructed by Defendant Pickering to

start working with Douglas Ruble, Defendant OSH’s Medical Equipment Coordinator.

       34.     On or about September 29, 2020, Plaintiff contacted Defendant Jones regarding

Reclassification and Change in Compensation as Plaintiff believed that his new work assignment

warranted a change. Plaintiff never received a response from Defendant Jones.

       35.     On or about December 29, 2020, Plaintiff contacted Defendant Pickering to ask

permission to modify Plaintiff’s original Monday through Thursday 6:30AM to 5:00PM to start

working 1:00PM to 11:30PM. Plaintiff told him the reason for the requested change was to have

better access to inspect equipment. Plaintiff’s real reason was to get away from Defendant

Peterson. (He approved this schedule change)

       36.     On or about February 12, 2021, Plaintiff complained to Human Resources about

Defendant Peterson’s behavior and his grievance.

       37.     On or about February 18, 2021, Plaintiff had a meeting with his Management to

discuss his Grievance followed by a meeting with Annie Olver from Human Resources to

discuss Robert Peterson.

       38.     On or about February 25, 2021, Defendant Pickering denied Plaintiff’s Step 1

Grievance, concluding: “After very carefully considering the evidence provided to me, I must

respectfully deny this grievance and consider this grievance as notice that the employee no



 PAGE 7 – COMPLAINT
                                                                                             AiJ~~ ,L7.:~
                                                                                              -           )
                                                                                             H=~~:! l~!1!'!!~N~c
                                                                                                                   -
                                                                                                     S A.1..£.M, OR 9 7301
                                                                                              E.IOHNSON. HJLLC O G MAIL.COM
                                                                                                  (503) 991-8545 ( PHONE)
                                                                                                  (5 03) 1522-8545 {FAX.)
          Case 6:21-cv-01265-AA          Document 1        Filed 08/25/21      Page 8 of 14




longer wishes to participate in the opportunity to work in the medical equipment department and

if this is the intent, Brett will be returned to his previous duties as a general Laborer in facility

maintenance.”

        39.     On or about March 1, 2021, Plaintiff was no longer permitted to close out

preventative maintenance work orders on the Z-Link work order system.

        40.     On or about March 5, 2021, Plaintiff filed a complaint with the Bureau of Labor

and Industries (“BOLI”).

        41.     On or about March 8, 2021, Plaintiff files a report with the Oregon State Police.

        42.     On or about March 8, 2021, Plaintiff was called into a meeting with Defendants

Pickering and Jones, wherein Plaintiff’s schedule was changed to Tuesday through Friday

6:30AM to 5:00PM.

        43.     On or about March 10, 2021, Plaintiff files a complaint with the Federal Bureau

of Investigation (“FBI”).

        44.     On or about March 11, 2021, Plaintiff files a Step 2 Grievance with his union.

        45.     On or about March 12, 2021, Plaintiff files a Tort Claim Notice with the Oregon

Department of Administrative Services (“DAS”) Risk Management.

        46.     On or about March 17, 2021, Defendant Jones informed Plaintiff that his new

work assignments were to clean bathrooms, empty trash, mop, and sweep the facilities building

Tuesday through Friday, during the last hour of Plaintiff’s shift.

        47.     On or about March 19, 2021, Plaintiff files a complaint with the Oregon office of

Equity and Inclusion (“OEI”).

        48.     On or about March 25, 2021, Defendant Jones informed Plaintiff that his priority

as a laborer/student worker was to escort contractors and when Plaintiff was not needed, he was



 PAGE 8 – COMPLAINT
                                                                                                 AiJ~~ ,L7.:~
                                                                                                 -            )
                                                                                                 H=~~:! l~!1!'!!~N~c
                                                                                                                       -
                                                                                                         S A.1..£.M, OR 9 7301
                                                                                                  E.IOHNSON. HJLLC O G MAIL.COM
                                                                                                      (503) 991-8545 ( PHONE)
                                                                                                      (5 03) 1522-8545 {FAX.)
         Case 6:21-cv-01265-AA          Document 1       Filed 08/25/21     Page 9 of 14




to do his cleaning tasks and any Preventive Maintenance that Plaintiff was assigned. Defendant

Jones also informed Plaintiff that work orders would be removed from Plaintiff’s dashboard as of

March 26, 2021.

       49.     On or about March 26, 2021, all of Plaintiff’s Z-Link Preventive Maintenance

Work Orders were deleted and his Administrative Privileges were revoked.

       50.     On or about April 14, 2021, SEIU informs Plaintiff that they will no longer be

pursuing his grievance.

       51.     On or about April 21, 2021, one of Plaintiff’s work desks had been flipped over

and the other desk emptied out with all his stuff placed on the top of it. Plaintiff was also missing

a black desk mat. HR verified that Defendant Pickering had authorized one of Plaintiff’s co-

workers to go through Plaintiff’s desk without notice to Plaintiff or his permission.

       52.     Ever since Plaintiff lodged his complaints with Defendant, filed his grievances

and reported Defendant Peterson’s behavior to the State Police, he has been the subject of

retaliation and hostility by his co-workers and existing management team. For example:

Plaintiff has not been treated in the same light and not being communicated with by his peers or

management, and given the "Cold Shoulder Treatment," with co-workers avoiding him by

walking in the other direction.

   a. Plaintiff has been yelled at and threatened with Insubordination by his lead worker Roger

       Henninger who is friends with Dale Jones.

   b. Mr. Henninger is routinely short and curt toward Plaintiff in his tone when asking

       Plaintiff about work assignments. Giving Plaintiff the feeling that Mr. Henninger is

       targeting him.




 PAGE 9 – COMPLAINT
                                                                                              AiJ~~ ,L7.:~
                                                                                              -           )
                                                                                              H=~~:! l~!1!'!!~N~c
                                                                                                                   -
                                                                                                     S A.1..£.M, OR 9 7301
                                                                                              E.IOHNSON. HJLLC O G MAIL.COM
                                                                                                  (503) 991-8545 ( PHONE)
                                                                                                  (5 03) 1522-8545 {FAX.)
         Case 6:21-cv-01265-AA          Document 1      Filed 08/25/21      Page 10 of 14




   c. A considerable number of Plaintiff’s co-workers are friends with both Defendant

        Peterson and Defendant Jones outside of work. And ever since their removal from the

        workplace, the cold shoulder treatment/hostility toward Plaintiff increased.

   d. Plaintiff has been excluded from the team, and is not getting the support Plaintiff needs to

        be successful in his current position.

        53.    On or about August 13, 2021, due to the intimidation, discrimination, hostility and

retaliation Plaintiff has endured, Plaintiff sought and was provided a “voluntary demotion” from

his current position.

                                  FIRST CLAIM FOR RELIEF
                                         42 U.S.C. § 1983
                                     Freedom of Expression
                                   First Amendment Violation
                                  Against Individual Defendants

        54.    Plaintiff incorporates paragraphs 1 through 53 as if fully set forth herein.

        55.    At all times material, the Individual Defendants were acting under “color of state

law.”

        56.    Plaintiff had a First Amendment right to “come out” as gay to Defendant

Peterson.

        57.    Defendant Peterson’s assaults, threats, harassments, having Plaintiff’s locker

painted pink and ordering Plaintiff a pink iPhone were all in retaliation for Plaintiff exercising

his Constitutional right to “come out” to him.

        58.    The Individual Defendants were aware of Defendant Peterson’s unlawful

constitutional violation directed at Plaintiff and directed, engaged in, contributed to, fostered and

ratified Defendant Peterson’s unconstitutional behavior toward Plaintiff.

        59.    The Individual Defendants further violated Plaintiff’s First Amendment right by



 PAGE 10 – COMPLAINT
                                                                                              AiJ~~ ,L7.:~
                                                                                              -            )
                                                                                              H=~~:! l~!1!'!!~N~c
                                                                                                                    -
                                                                                                      S A.1..£.M, OR 9 7301
                                                                                               E.IOHNSON. HJLLC O G MAIL.COM
                                                                                                   (503) 991-8545 ( PHONE)
                                                                                                   (5 03) 1522-8545 {FAX.)
         Case 6:21-cv-01265-AA         Document 1       Filed 08/25/21     Page 11 of 14




working him out of class without proper compensation.

       60.     The Individual Defendants further violated Plaintiff’s First Amendment right by

removing appropriately assigned work responsibilities from Plaintiff.

       61.     The Individual Defendants further violated Plaintiff’s First Amendment right by

inappropriately assigning Plaintiff work responsibilities.

       62.     As a direct and proximate result of Defendants’ unlawful acts, Plaintiff suffered

economic damages in the form of lost wages for taking a voluntary demotion to avoid the

intolerable nature of Defendants’ actions, and working out of class without proper compensation,

with prejudgment interest in an amount to be determined at trial.

       63.     As a direct and proximate result of Defendants’ unlawful acts, Plaintiff has

suffered outrage, betrayal, offense, indignity, embarrassment, humiliation, injury and insult in

amounts to be determined by the jury at trial.

       64.     Defendants’ conduct toward Plaintiff demonstrated a wanton, reckless or callous

indifference to the constitutional rights of Plaintiff, which warrants an imposition of punitive

damages in such amounts as the jury may deem appropriate to deter future violations.

       65.     Plaintiff seeks recovery of all other equitable relief and punitive damages as

provided by law, in addition to reimbursement of her reasonable attorneys’ fees and costs

pursuant to 42 USC § 1988 and 28 USC §1927, if appropriate.

                                SECOND CLAIM FOR RELIEF
                                      42 U.S.C. § 1983
                                      Agency Liability
                                   Deliberate Indifference
                                   Against Defendant OHA

       66.     Plaintiff incorporates paragraphs 1 through 65 as if fully set forth herein.

////



 PAGE 11 – COMPLAINT
                                                                                              AiJ~~ ,L7.:~
                                                                                              -             )
                                                                                              H=~~:! l~!1!'!!~N~c
                                                                                                                     -
                                                                                                       S A.1..£.M, OR 9 7301
                                                                                                E.IOHNSON. HJLLC O G MAIL.COM
                                                                                                    (503) 991-8545 ( PHONE)
                                                                                                    (5 03) 1522-8545 {FAX.)
         Case 6:21-cv-01265-AA         Document 1       Filed 08/25/21      Page 12 of 14




        67.    The failures of Defendant OHA described herein were taken under “color of state

law.”

        68.    By the acts described above, Defendant OHA is liable for the acts of its

employees and Defendant OSH.

        69.    Defendants OHA failed to train the Individual Defendants on how not to violate

the Constitutional rights of individuals who express their sexual orientation, such as Plaintiff.

        70.    Defendant OHA’s failure to train the Individual Defendants evidences a deliberate

indifference to Plaintiff’s freedom of expression and association as guaranteed by the First

Amendment of the US Constitution.

        71.    It was foreseeable that Defendant OHA’s failures to train the Individual

Defendants would result in a deprivation of Plaintiff’s freedom of expression and association as

guaranteed by the First Amendment of the US Constitution.

        72.    As a direct and proximate result of Defendant OHA’s unlawful acts, Plaintiff

suffered economic damages in the form of lost wages for taking a voluntary demotion to avoid

the intolerable nature of Defendants’ actions, and for working out of class without proper

compensation, with prejudgment interest in an amount to be determined at trial.

        73.    As a direct and proximate result of Defendant OHA’s unlawful acts, Plaintiff has

suffered outrage, betrayal, offense, indignity, embarrassment, humiliation, injury and insult in

amounts to be determined by the jury at trial.

        74.    Defendant OHA’s conduct toward Plaintiff demonstrated a wanton, reckless or

callous indifference to the constitutional rights of Plaintiff, which warrants an imposition of

punitive damages in such amounts as the jury may deem appropriate to deter future violations.

        75.    Plaintiff seeks recovery of all other equitable relief and punitive damages as



 PAGE 12 – COMPLAINT
                                                                                               AiJ~~ ,L7.:~
                                                                                               -            )
                                                                                              H=~~:! l~!1!'!!~N~c
                                                                                                                     -
                                                                                                       S A.1..£.M, OR 9 7301
                                                                                                E.IOHNSON. HJLLC O G MAIL.COM
                                                                                                    (503) 991-8545 ( PHONE)
                                                                                                    (5 03) 1522-8545 {FAX.)
         Case 6:21-cv-01265-AA         Document 1       Filed 08/25/21      Page 13 of 14




provided by law, in addition to reimbursement of her reasonable attorneys’ fees and costs

pursuant to 42 USC § 1988 and 28 USC §1927, if appropriate.

                                 THIRD CLAIM FOR RELIEF
                                       42 U.S.C. § 1983
                                      Employer Liability
                                  Custom, Policy and Practice
                                   Against Defendant OSH

       76.     Plaintiff incorporates paragraphs 1 through 75 as if fully set forth herein.

       77.     Defendants OSH has a custom, policy, and practice of allowing its employees to

foster a hostile working environment towards its gay employees, and to retaliate against those

individuals who report such unlawful conduct.

       78.     This custom, policy and practice is evidenced by Defendant OSH’s directors,

managers and supervisors directing, engaging in, contributing to, fostering and ratifying the

hostile and retaliatory behavior toward Plaintiff described above.

       79.     It was foreseeable that Defendant OSH’s custom, policy and practice would lead

to the violation of Plaintiff’s First Amendment rights as claimed herein.

       80.     As a direct and proximate result of Defendants OSH’s custom, policy and

practice, Plaintiff suffered economic damages in the form of lost wages for taking a voluntary

demotion to avoid the intolerable nature of Defendants’ actions, and for working out of class

without proper compensation, with prejudgment interest in an amount to be determined at trial.

       81.     As a direct and proximate result of Defendants OSH’s custom, policy and

practice, Plaintiff has suffered outrage, betrayal, offense, indignity, embarrassment, humiliation,

injury and insult in amounts to be determined by the jury at trial.

       82.     Defendants OSH’s custom, policy and practice demonstrated a wanton, reckless

or callous indifference to the constitutional rights of Plaintiff, which warrants an imposition of



 PAGE 13 – COMPLAINT
                                                                                              AiJ~~ ,L7.:~
                                                                                              -           )
                                                                                              H=~~:! l~!1!'!!~N~c
                                                                                                                   -
                                                                                                     S A.1..£.M, OR 9 7301
                                                                                              E.IOHNSON. HJLLC O G MAIL.COM
                                                                                                  (503) 991-8545 ( PHONE)
                                                                                                  (5 03) 1522-8545 {FAX.)
         Case 6:21-cv-01265-AA          Document 1       Filed 08/25/21   Page 14 of 14




punitive damages in such amounts as the jury may deem appropriate to deter future violations.

       83.     Plaintiff seeks recovery of all other equitable relief and punitive damages as

provided by law, in addition to reimbursement of her reasonable attorneys’ fees and costs

pursuant to 42 USC § 1988 and 28 USC §1927, if appropriate.

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       1.      Economic damages in the form of lost wages for out of class work performed

without proper compensation, and prejudgment interest in an amount to be determined at trial;

       2.      Non-economic damages consistent with the claims above against Defendants in

amounts to be determined at trial;

       3.      All available equitable relief and damages in amounts to be determined at trial,

consistent with the claims above against Defendants;

       4.      Punitive damages consistent with the claims above against Defendants in amounts

to be determined at trial;

       5.      Reasonable attorneys’ fees and litigation expenses/costs herein, including expert

witness fees and expenses, consistent with the claims above against defendants; and

       6.      Grant such other relief as is just and proper.

DATED this 25th day of August, 2021.


                                                       HARMON JOHNSON LLC

                                                       _______________________________
                                                       Erious Johnson, Jr. OSB No. 130574
                                                       Email: ejohnson.HJLLC@gmail.com
                                                       Attorney for Plaintiff

PLAINTIFF HEREBY DEMANDS A JURY TRIAL




 PAGE 14 – COMPLAINT
                                                                                            AiJ~~ ,L7.:~
                                                                                            -               )
                                                                                            H=~~:! l~!1!'!!~N~c
                                                                                                                     -
                                                                                                       S A.1..£.M, OR 9 7301
                                                                                                E.IOHNSON. HJLLC O G MAIL.COM
                                                                                                    (503) 991-8545 ( PHONE)
                                                                                                    (5 03) 1522-8545 {FAX.)
